DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I including claims 1-8 in the reply filed on December 17, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 16, 2020 and July 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1, is objected to because of the following informalities:  Claim 1 discloses; “an lower handle” and “a upper jaw” in Lines 7-8.  The examiner has interpreted these limitations as disclosing; “a lower handle” and “an upper jaw”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, discloses “a pivot axis” in Line 2. However, “a pivot axis” was previously disclosed in claim 1 (see Line 12). Thus, it is unclear the “a pivot axis” the pivot axis is greater than a thickness of the needle-nose gripping tips.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (2011/0167642) in view of Kim (20-0240158, cited by applicant).

In reference to claim 1, Steele et al. disclose pliers, comprising: a first body (12) comprising: an upper handle (22), a lower jaw (20) coupled to the upper handle (Figure 1), and a first pivot body (24) located between the upper handle and the lower jaw (Figure 1), a second body (14) comprising: a lower handle (28), an upper jaw (26) coupled to the lower handle (Figure 1) and a second pivot body (30) located between the lower handle and the upper jaw (Figure 1) and a pivot (34) formed between the first pivot body and the second pivot body (Figure 1), wherein the upper jaw pivots relative to the lower jaw about a pivot axis of the pivot (See claims 1 and 13), but lacks, an inner surface of the first pivot body and an inner surface of the second pivot body defining a finger hole configured to receive a finger of a user; wherein the pivot axis is at least th paragraph and page 6, 3rd paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot, of Steele et al., with the known technique of providing a pivot comprising first and second bodies that include inner surfaces for receiving a finger, as taught by Kim, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively allows a user to comfortably grip the device with one hand and so that any one finger can be accommodated. 

		
In reference to claim 2, Kim shows that the inner surface of first pivot body is curved surface and the inner surface of second pivot body is curved surface (Figure 4), and when combined with Steele et al. when the upper and lower jaws (20 and 26, respectively) are in a closed position, the inner surfaces of the first and second pivot bodies define a circle that defines the outer perimeter of the finger hole (see Figure 1 of Steele et al. and Figure 4 of Kim). 


In reference to claim 4, Steele et al. disclose a spring (76) that biases the upper handle
away from the lower handle such that the upper jaw pivots to an open position relative to the lower jaw (Paragraph 22). 

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (2011/0167642) in view of Kim (20-0240158, cited by applicant) and Montague et al. (6625832). 

In reference to claim 5, Steele et al. disclose the claimed invention as previously mentioned above and further comprise wire strippers (44) on the upper jaw and the lower jaw, wherein the wire strippers have apertures configured to strip different gauges of wire (Paragraph 15), but lack, forming the wire strippers from carbide steel. However, Montague et al. teach that it is old and well known in the art at the time the invention was made to form a wire strippers (46 and 48, Figure 1) from tungsten carbide which is commonly known as carbide steel (Column 5, Lines 49-50 and Column 6, Lines 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the wire strippers, of Steele et al., with the known technique of forming wire strippers from tungsten carbide (which is commonly known as carbide steel), as taught by Montague et al., and the results . 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (2011/0167642) in view of Kim (20-0240158, cited by applicant) and Lauzon et al. (2008/0307932).  
	
	
In reference to claim 6, Steele et al. disclose the claimed invention as previously mentioned above and further comprise upper and lower jaws with needle-nose
gripping tips (at 38, Paragraph 14), but lack, forming the upper and lower jaws from carbide steel and diamond grit. However, Lauzon et al. teach that it is old and well known in the art at the time the invention was made to form jaws (left 380 and right 380, Figure 5a) from any material (Paragraph 87) including tungsten carbide which is commonly known as carbide steel (Paragraph 87) and with a coating including diamond (Paragraph 77). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the jaws, of Steele et al., with the known technique of forming jaws from carbide steel and with a diamond coating, as taught by Lauzon et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having corrosion resistant jaws and which also have increased friction or gripping surfaces thereby allowing the device to more effectively “bite” into the workpiece thus preventing slippage from occurring during normal operation.  

the pivot axis is greater than a thickness of the needle-nose gripping tips, because the tips (at 38), of Steele et al. have a smaller thickness than the pivot portion (24/30, see Figure 3). 

In reference to claim 8, Lauzon et al. disclose that it is known to provide various components of a wrench from any material (see paragraph 87) including upper (left 310) and lower (right 310) handles (Figure 5a) and upper (left 380) and lower jaws (right 380, Figure 5) comprise the carbide steel material (Paragraph 87) and wherein the needle-nose gripping tips comprise the diamond grit (i.e. a diamond coated, see Paragraph 77). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Torre (4961742) teaches that it is old and well known in the art at the time the invention was made to form jaws (21 and 23) and handles (11 and 13), Figure 1) from tungsten carbide (which is commonly known as carbide steel, see Column 3, Lines 25-29) because the handles and the jaws are formed as an “integral unit” (Column 3, Lines 29-30) showing that the material for both the jaws and the handles are the same (Figure 4). Zucker (4778730) teaches that it is known to provide a wrench (Figure 4) with jaws that include a diamond coating (see claims 1 and 11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723